DETAILED ACTION

Response to Amendment
Applicant's AFCP amendment filed 6/2/2022 is being considered under the rules of the AFCP program as it is a proper amendment for the program.
Applicants’ proposed amendment would overcome the rejections based on Kurihara et al. as this references does not teach a recording layer having three different microcapsules containing respective coloring compounds to be colored differently from one another and respective color developing/quenching agents.
However, these new limitations require further search and consideration and there was not enough time in the AFCP program to determine whether these new limitations were allowable over the prior art.


The Examiner notes that the amendment has raised issues that do not place the application in better form.  
First, the limitations in claims 1 and 12 require that the recording layer includes “a coloring compound having an electron-donating property” and “a mixture of three types of microcapsules including respective coloring compounds”.  This renders the claim indefinite as it is unclear if the first “coloring compound having an electron-donating property” is one of the respective coloring compounds or if it is in addition to those three coloring compounds.  This issue could be overcome by amending the claims to state “the recording layer comprising a mixture of three types of microcapsules including respective coloring compounds to be colored differently from one another and respective color developing/quenching agents corresponding to the respective coloring compounds, wherein the respective coloring compounds each comprise a coloring compound having an electron-donating property and wherein the respective color developing/quenching agents each comprise a color developing/quenching agent having an electron-accepting property and including at least one compound represented by the following general formula (I); and a photothermal conversion material…” which is how the claim will be interpreted.
 
Second, claim 2 would appear to not further limit the claim from which it depends.  Claim 1 requires at least three coloring compounds in the three microcapsules, and therefore since claim 2 requires two or more coloring compounds, this would appear to fail to limit claim 1.
Also, claims 3 and 4 recite a recording layer that includes a plurality of layers.  This embodiment is not combinable with the new limitations of claim 1 of a recording layer comprising three microcapsules, and therefore this would raise issues of new matter and render the claims indefinite.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759